DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (JP2018112478) in view of Tanaka  et al. (“Tanaka”, US 2007/0205357).

Regarding claim 1, Yasuyuki discloses an image capturing device, comprising: 
(Yasuyuki: see fig. 1 and pars. [0011], [0015], wherein an image pickup unit 2, configured to capture an appearance image of an inspection target 4); and 
N light modules, disposed around the image capture component and configured to be turned on alternately, and N>4, (Yasuyuki: see figs. 1-2 and pars. [0012], [0019], in which a lighting device 3 includes 12 light emitting units L1-L12, disposed around the image pickup unit 2 and configured to be turned on alternately in order 1-6, and 12 light emitting units ≥4), 
wherein the image capture component captures the appearance image of the component when at least one of the N light modules is turned on (Yasuyuki: see figs. 1-2 and pars. [0011], [0015], [0019], noted that the image pickup unit 2 captures the appearance image of the inspection target 4 when some of the 12 light modules are turned on as in the lighting order 1-6).
Yasuyuki does not disclose a flat carrying plate; an image capture component located on the flat carrying plate; N light modules located on the flat carrying plate and wherein the heights of the light modules extending from the flat carrying plate are the same.
However, Tanaka teaches having a flat carrying plate; an image capture component located on the flat carrying plate; N light modules located on the flat carrying plate and wherein the heights of the light modules extending from the flat carrying plate are the same (Tanaka: see figs. 2-3 and par. [0065], wherein the system has a camera substrate 20, an image sensor 30 located on the camera substrate 20, a plurality of light-emitting devices 22, 24 located on the camera substrate 20 and the heights of the light-emitting devices extending from the camera substrate 20 are the same).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tanaka with the 
One would have been motivated to provide an alternative form as an obvious variation. 

Regarding claim 2, Yasuyuki in the combination with Tanaka discloses the image capturing device according to claim 1, N is an even number (Yasuyuki: see fig. 2 and par. [0012], wherein 12 is an even number).

Regarding claim 3, Yasuyuki in the combination with Tanaka discloses the image capturing device according to claim 1, the N light modules are arranged in a circle (Yasuyuki: see fig. 2 and pars. [0011], [0012], noted that the 12 light emitting units are arranged in a circular ring).

Regarding claim 5, Yasuyuki in the combination with Tanaka discloses the image capturing device according to claim 1, the image capture component and the N light modules are electrically connected to a processor, the processor controls the N light modules to be turned on alternately and controls the image capture component to capture the appearance image when the N light modules that are alternately turned on (Yasuyuki: see fig. 1 and pars. [0013], [0016], [0019]-[0020], wherein the imaging pickup unit 2 and the 12 light modules are electrically connected to a control unit 14, a lighting control unit 141 of the control unit 14 controls the 12 light emitting units to be turned on alternately and an imaging control unit 142 of the control unit 14 controls the image pickup unit 2 to capture the appearance image when the 12 light modules that are alternately turned on)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (JP2018112478) in view of Tanaka  et al. (“Tanaka”, US 2007/0205357) and further in view of Masahiko et al. (“Masahiko”, JP 2007335991).

Regarding claim 6, Yasuyuki in the combination with Tanaka discloses the image capturing device according to claim 5, when the image capturing device is configured to face a testing area of the component (Yasuyuki: see fig. 1 and pars. [0011], [0015], wherein the image pickup unit 2 is configured to face the inspection target 4), the image capture component captures at least N appearance images of the testing area of the component (Yasuyuki: see par. [0020], in which the image pickup unit 2 captures the appearance of the inspection target 4 every time when the lighting control unit 141 turns on the light emitting unit L in the lighting order 1-6), the processor obtains at least N pixels corresponding to each pixel position from the at least N appearance images (Yasuyuki: see abstract, wherein a complex image calculation unit calculates a complex image based on an integrated value of light intensity changed of a multiplication value of a luminance value of the image representing value of the pixels).
Yasuyuki in the combination with Tanaka does not explicitly disclose calculating the best pixel color of each pixel position according to the at least N pixels corresponding to each pixel position and a calculation program, to generate a final image.
On the other hand, Masahiko teaches calculating the best pixel color of each pixel position according to the at least N pixels corresponding to each pixel position and a calculation program, to generate a final image (Masahiko: see pars. [0038]-[0044], wherein an average value of the surrounding normal pixels is calculated to generate a final image by replacing the average value with the white flow and the black flaw).

One would have been motivated to obtain a better image with the average value of surrounding pixels.  

Regarding claim 7, Yasuyuki in the combination with Tanaka and Masahiko discloses the image capturing device according to claim 6.
Masahiko further discloses the steps of the calculation program comprises: sorting the at least N pixels corresponding to each pixel position according to the brightness (Masahiko: see pars. [0038]-[0044], in which the system detects the white flaw, the black flaw and the surrounding of normal pixel), and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position (Masahiko: see pars. [0038]-[0044], wherein the average value of surrounding pixels is considered as with intermediate brightness as the best pixel color of each pixel position to replace the white flaw and the black flaw).
The motivation is the same as that of claim 6. 

Claim 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (JP2018112478) in view of Tanaka  et al. (“Tanaka”, US 2007/0205357) and further in view of Cho et al. (“Cho”, US 2018/0343438).

Regarding claim 8, Yasuyuki in the combination with Tanaka discloses an appearance inspecting device, comprising: 
a flat carrying plate; 
the image capturing devices comprises: 
an image capture component, located on the flat carrying plate and configured to capture an appearance image of a component; and 
N light modules, located on the flat carrying plate and disposed around the image capture component, to be turned on alternately lit, and N>4, wherein the image capture component captures the appearance image of the component when at least one of the N light modules is lit, and the heights of the light modules extending from the flat carrying plate are the same (see analysis of claim 1 and see figs. 1-2 and pars. [0011], [0015], [0019], noted that the image pickup unit 2 captures the appearance image of the inspection target 4 when some of the 12 light modules are turned on alternately lit as in the lighting order 1-6).
Yasuyuki in the combination with Tanaka does not disclose that two image capturing device arranged side by side in one direction, and two adjacent image capturing devices of the image capturing devices share the same light module disposed at the adjacent edge between the two adjacent image capturing devices.
However, Cho teaches that two image capturing device arranged side by side in one direction and two adjacent image capturing devices of the image capturing devices share the same light module disposed at the adjacent edge between the two adjacent image capturing devices (Cho: see fig. 2 and pars. [0168]-[0169], wherein a plurality of cameras 121b and 121c arranged side by side in one direction, and two cameras 121b and 121c share the same lighting device disposed at the adjacent edge between the two adjacent cameras 121b and 121c. The Examiner broadly interprets that the lighting device 200 disposed in middle of the two cameras, therefore, the lighting device 200 disposed at the adjacent edge between the two adjacent cameras). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cho with the system/method of primary references to include two cameras having the light module in the middle. 
One would have been motivated to provide more effective in inspection the products. 
Yasuyuki in the combination with Tanaka and Cho does not explicitly disclose at least two image capturing devices located on the flat carrying plate.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two image capturing devices located on the flat carrying plate, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 9, Yasuyuki in the combination with Tanaka and Cho discloses the appearance inspecting device according to claim 8, N is an even number (Yasuyuki: see fig. 2 and par. [0012], wherein 12 is an even number).

Regarding claim 10, Yasuyuki in the combination with Tanaka and Cho discloses the appearance inspecting device according to claim 8, the N light modules are arranged in a circle (Yasuyuki: see fig. 2 and pars. [0011], [0012], noted that the 12 light emitting units are arranged in a circular ring).

Regarding claim 13, Yasuyuki in the combination with Tanaka and Cho discloses the appearance inspecting device according to claim 8, wherein the image capture component of each one of the image capturing devices and the N light modules are electrically connected to a processor, the processor controls the N light modules to be turned on alternately and controls the image capture component to capture the appearance image (Yasuyuki: see fig. 1 and pars. [0013], [0016], [0019]-[0020], wherein the imaging pickup unit 2 and the 12 light modules are electrically connected to a control unit 14, a lighting control unit 141 of the control unit 14 controls the 12 light emitting units to be turned on alternately and an imaging control unit 142 of the control unit 14 controls the image pickup unit 2 to capture the appearance image when the 12 light modules that are alternately turned on and see the analysis of claim 8 for the teaching of having a plurality of image capturing devices).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (JP2018112478) in view of Tanaka  et al. (“Tanaka”, US 2007/0205357), Cho et al. (“Cho”, US 2018/0343438) and further in view of Han (US 8,363,157).

Regarding claim 14, Yasuyuki in the combination with Tanaka and Cho discloses the appearance inspecting device according to claim 13, wherein the processor controls the image capturing devices to simultaneously illuminate the light modules, and controls the image capture components of the image capturing devices to capture the appearance image at the same time respectively (Yasuyuki: see pars. [0019]-[0020], wherein the lighting control unit and the imaging control unit 142 controls the imaging pickup unit 2 to simultaneously illuminate the light emitting units, and controls the imaging pickup unit 2 to capture the appearance image at the same time respectively and see the analysis of claim 8 for the teaching of having a plurality of image capturing devices).
Yasuyuki in the combination with Tanaka and Cho does not explicitly disclose that the processor controls the image capturing devices to simultaneously illuminate the light modules at the same side.
On the other hand, Han teaches that the processor controls the image capturing devices to simultaneously illuminate the light modules at the same side (Han: see fig. 1B and col. 5, lines 56-67 and col. 6, lines 1-8, wherein the flashes 130, 132 are turned on to cancel shadows that are created as a result of flashes 126 and 128. More clearly, the flashes 130 and 132 are turned on or the flashes 126 and 128 are turn on).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Han with the system/method of primary references to have that the processor controls the image capturing devices to simultaneously illuminate the light modules at the same side.
One would have been motivated to cancel shadows of the images (Han: see col. 6, lines 1-8). 

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (JP2018112478) in view of Tanaka  et al. (“Tanaka”, US 2007/0205357), Cho et al. (“Cho”, US 2018/0343438) and further in view of Masahiko et al. (“Masahiko”, JP2007/335991).

Regarding claim 15, Yasuyuki in the combination with Tanaka and Cho discloses the appearance inspecting device according to claim 13, the image capturing devices is configured to face a plurality of testing areas of the component respectively (Yasuyuki: see fig. 1 and pars. [0011], [0015], wherein the image pickup unit 2 is configured to face the inspection target 4 and see the analysis of claim 8), the image capture component of each one of the image capturing devices captures at least N appearance images of the testing area respectively (Yasuyuki: see par. [0020], in which the image pickup unit 2 captures the appearance of the inspection target 4 every time when the lighting control unit 141 turns on the light emitting unit L in the lighting order 1-6 and see the analysis of claim 8), the processor obtains at least N pixels corresponding to each pixel position from the at least N appearance images (Yasuyuki: see abstract, wherein a complex image calculation unit calculates a complex image based on an integrated value of light intensity changed of a multiplication value of a luminance value of the image representing value of the pixels).
Yasuyuki in the combination with Tanaka and Cho does not explicitly disclose calculating the best pixel color of each pixel position according to the at least N pixels corresponding to each pixel positions and a calculation program, to generate a final image.
On the other hand, Masahiko teaches calculating the best pixel color of each pixel position according to the at least N pixels corresponding to each pixel position and a calculation program, to generate a final image (Masahiko: see pars. [0038]-[0044], wherein an average value of the surrounding normal pixels is calculated to generate a final image by replacing the average value with the white flow and the black flaw).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Masahiko with the 
One would have been motivated to obtain a better image with the average value of surrounding pixels.  

Regarding claim 16, Yasuyuki in the combination with Tanaka, Cho and Masahiko discloses the appearance inspecting device according to claim 15.
Masahiko further disclose the steps of the calculation program comprises: sorting the at least N pixels corresponding to each pixel position according to the brightness, (Masahiko: see pars. [0038]-[0044], in which the system detects the white flaw, the black flaw and the surrounding of normal pixel) and taking the average of the colors of the pixels with intermediate brightness as the best pixel color of each pixel position (Masahiko: see pars. [0038]-[0044], wherein the average value of surrounding pixels is considered as with intermediate brightness as the best pixel color of each pixel position to replace the white flaw and the black flaw).
The motivation is the same as that of claim 15. 








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697